     Case 2:20-cv-01968-KJM-CKD Document 19 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       Tim Blackwell,                                         No. 2:20-cv-01968-KJM-CKD
12                          Plaintiff,
13              v.
14       Commercial Refrigeration Specialists, Inc.;
         Climate Pros, LLC, et al.,
15
                            Defendant.
16
         ___________________________________
17

18       Tim Blackwell,
                                                                No. 2:20-cv-02281-JAM-KJN
19                          Plaintiff,

20              v.
                                                                RELATED CASE ORDER
21       Commercial Refrigeration Specialists, Inc.;
         Climate Pros, LLC, et al.,
22
                            Defendant.
23

24

25
                       Examination of the above-captioned actions reveals that they are related within the
26
     meaning of Local Rule 123(a).1 Here, “both actions involve similar questions of fact and the
27
     1
      The Notice of Related Cases was filed incorrectly in only the higher numbered case docket, see Local Rule 123(b),
28   however for efficiency purposes this court takes judicial notice of ECF No. 4, Notice of Related Cases, in No. 20-cv-
                                                                1
     Case 2:20-cv-01968-KJM-CKD Document 19 Filed 12/10/20 Page 2 of 2


 1   same question of law and their assignment to the same Judge or Magistrate Judge is likely to
 2   effect a substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment
 3   of these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 4   likely to be convenient for the parties.
 5                    The parties should be aware that relating cases under Rule 123 causes the actions
 6   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 7   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 8   assigned.
 9                    As a result, it is hereby ORDERED that Case No. 20-cv-02281-JAM-KJN is
10   reassigned from District Judge John A. Mendez to the undersigned and from Magistrate Judge
11   Kendall J. Newman to Magistrate Judge Carolyn K. Delaney. Henceforth, the caption on
12   documents filed in the reassigned case shall be shown as: Case No. 2:20-cv-02281-KJM-CKD.
13                    It is further ORDERED that the Clerk of the Court make appropriate adjustment in
14   the assignment of civil cases to compensate for this reassignment.
15                    IT IS SO ORDERED.
16   DATED: December 10, 2020.
17

18

19

20

21

22

23

24

25

26

27

28   02281-JAM-KJN and resolves this matter without requiring the parties to take further action.
                                                               2
